        Case 3:18-cv-01254-RDM Document 51 Filed 02/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NAIMA URRUTIA,

                      Plaintiff,
       V.                                          3: 18-CV-01254
                                                   (JUDGE MARIANI)
WAL-MART STORES, INC.,
WAL-MART STORES EAST, LP,

                      Defendants.

                               ·~          ORDER
       AND NOW, THIS       q         DAY OF FEBRUARY, 2021 , Magistrate Judge Joseph

Saporito having reported that the parties have settled the above-captioned action, IT IS

HEREBY ORDERED THAT this action is DISMISSED without costs and without prejudice to

the right, upon good cause shown within sixty (60) days, to reinstate the action if settlement is

not consummated .

       Failure of a party to file a motion for reinstatement, or a motion for an extension of time

to consummate the settlement, within the above 60-day time period will result in the automatic

conversion of this dismissal from one without prejudice to one with prejudice.
